RITTER, Senior Judge
(concurring in part and dissenting in part):
I concur with the majority opinion, except as to the appropriate remedy for the military judge’s erroneous grant of the Government’s challenge for cause against Master Sergeant (MSgt) Buckham. I am not persuaded that the findings must be set aside. I would vote to set aside the sentence only, and order a rehearing on sentence.
The majority properly cites two United States Supreme Court decisions that found only the sentence is affected when a juror is improperly dismissed because of his or her views on capital punishment that do not rise to the level of “preventing or substantially impairing” that person’s ability to perform the duties of a juror. Yet, the majority fails to distinguish these binding precedents while concluding that “military due process” requires us to set aside both the sentence and the findings in this case. Both Adams v. Texas, 448 U.S. 38, 100 S.Ct. 2521, 65 L.Ed.2d 581 (1980) and Gray v. Mississippi, 481 U.S. 648, 107 S.Ct. 2045, 95 L.Ed.2d 622 (1987) involved improper grants of prosecu*869tion challenges for cause, just as we have in this case. The Supreme Court saw no need to set aside the findings in those cases, and the same logic applies here.
In attempting to establish that “military due process” requires that the findings be set aside, the majority relies primarily on two military precedents. One case was decided by our superior court, United States v. Giles, 48 M.J. 60 (C.A.A.F.1998), and the other by this court, United States v. Pritchett, 48 M.J. 609 (N.M.Ct.Crim.App.1998). Neither case involved a member being dismissed because of his views concerning the death penalty, as occurred in this case and in the two United States Supreme Court cases cited above. Moreover, the two military cases are easily distinguishable for another reason.
In Giles, the military judge’s improper denial of a defense challenge for cause left a member who had “clearly demonstrated an actual bias” on the panel. Giles, 48 M.J. at 63. That member’s biased approach to sentencing in drug distribution cases logically suggested the possibility of bias in the findings stage of drug distribution cases as well. Similarly, in Pritchett, this court presumed prejudice from the military judge’s improper denial of the defense’s statutory right to peremptorily challenge a member. Since this statutory right allows the defense to dismiss a member they believe might vote unfavorably to the accused, leaving this member on the panel arguably stacked the court against him. Thus, in both cases, the military judge improperly allowed a member who should have been dismissed to remain on the panel, thereby leaving a members panel that was stacked against the accused to deliberate both on findings and the sentence.
Here, the military judge’s error left no member on the panel who harbored an actual bias against the appellant, as in Giles, or one whom the defense had a statutory right to have dismissed, as in Pritchett. It follows that the remaining members panel was not tainted in any way that could affect its deliberations on findings. Moreover, our reading of the record convinced this court that MSgt Buekham had no difficulty at all in considering the death penalty. Thus, his dismissal can hardly be said to have prejudiced the appellant, unless perhaps the appellant desired the death penalty.
Nevertheless, since Witherspoon v. Illinois, 391 U.S. 510, 88 S.Ct. 1770, 20 L.Ed.2d 776 (1968), the United States Supreme Court has consistently held that a death penalty cannot be executed where a juror’s misgivings about the use of capital punishment were the basis for his or her dismissal, unless those views are so rigid as to hinder the performance of duty as a juror. Our ruling cannot change the fact that the military judge dismissed MSgt Buekham for this improper reason, even if the military judge’s rationale is not supported by the record. We must therefore set aside the sentence.
But our reasoning in no way suggests the members’ decision on findings was legally deficient. Although the appellant argues that MSgt Buekham’s dismissal “ced[ed] a vote to the [Government at each of the four death penalty gates[,]” our reading of the record suggests that MSgt Buckham’s dismissal just as likely eliminated a vote for the Government at every stage of trial.
For these reasons, I respectfully dissent as to setting aside the findings.